In a proceeding by the committee of an incompetent person for authorization to expend moneys of the incompetent for certain purposes, the attorney for said committee appeals: (1) from so much of an order of the Supreme Court, Kings County, dated November 23, 1962, as fixed his fee in a stated amount for the services rendered by him in the proceeding; and (2) from an order of said court, dated January 7, 1963, which denied his motion for reargument and renewal on additional papers to increase the quantum of said fee. Order of January 7, 1963, reversed, without costs, and motion for reargument and renewal remitted to the Special Term for further proceedings not inconsistent with the views herein stated. Appeal from the original order of November 23, 1962, dismissed, without costs, as academic. The record on appeal does not show the factual basis for the decision at Special Term. The memorandum decision included in the record contains no statement of the considerations which led Special Term to arrive at the allowance to the attorney for the committee, now claimed by him td'be inadequate. Under the circumstances, we cannot fairly review the determination. Since this proceeding came to the Special Term and to this court with a presentation of the appellant’s factual version only, it is remitted for a *1098fuller statement of the reasons for the position taken by the Special Term, and for reconsideration and a determination ele novo. Kleinfeld, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.